In the

        United States Court of Appeals
                   For the Seventh Circuit
                      ____________________
No. 19-2723
SACHIN GUPTA,
                                                   Plaintiff-Appellant,
                                   v.

CHAD MELLOH and
CITY OF INDIANAPOLIS,
                                                Defendants-Appellees.
                      ____________________

          Appeal from the United States District Court for the
           Southern District of Indiana, Indianapolis Division.
        No. 1:18-cv-00427-JRS-DLP — James R. Sweeney II, Judge.
                      ____________________

  ARGUED SEPTEMBER 17, 2020 — DECIDED DECEMBER 6, 2021
                ____________________

    Before KANNE, ROVNER, and HAMILTON, Circuit Judges. ∗
   ROVNER, Circuit Judge. In the process of arresting a highly
inebriated Sachin Gupta, a police officer tugged on his


    ∗ Former Circuit Judge Barrett was a member of the panel that heard
arguments in this case. Upon her appointment to the Supreme Court, Jus-
tice Barrett was replaced by Judge Rovner, who reviewed the briefing, the
record, and a recording of the oral arguments.
2                                                 No. 19-2723

handcuffed arm causing him to fall forward on his head and
chest and fracture a vertebra in his neck. The officer asserts
that he used a reasonable amount of force on a suspect who
was resisting arrest. Gupta asserts that the use of force was
excessive given that he was not resisting the arrest, and also
intoxicated, unsteady on his feet, and handcuffed with his
hands behind his back. As these conflicting accounts make
clear, there are material disputes of fact that make resolution
of this case on summary judgment inappropriate. We there-
fore reverse and remand to the district court for the appropri-
ate fact finder to determine which version of the facts might
prevail.
                                I.
    Sachin Gupta drank too many alcoholic beverages on a
business trip and found himself extremely intoxicated and
struggling to use his key to open the lobby door of the Micro-
tel Inn in Indianapolis. The problem, however, was not with
the key card to the hotel, but with the fact that Gupta was, in
fact, a guest at a different hotel. Frustrated and belligerent,
Gupta began yelling at the front door clerk, who refused to
open the door and instead called the police. Between the time
Gupta first arrived in the vestibule of the hotel and when the
police arrived, he stumbled and wavered back and forth, at
times balancing himself against the wall. At one point, Gupta
stumbled backwards, and a surveillance video shows him ei-
ther throwing or knocking over a brochure rack onto the floor.
    Officer Shawn Cook of the Indianapolis Metropolitan Po-
lice Department arrived at the hotel first. Cook noticed the
overturned brochure rack, and that Gupta was unsteady on
his feet, slurring his speech, and needed to hold on to a coun-
ter to keep from falling. It was readily apparent to Cook that
No. 19-2723                                                                3

Gupta was highly intoxicated. Gupta complied when Cook
asked him to put his hands behind his back and was hand-
cuffed without any resistance, although Cook did need to
hold onto Gupta to steady him. Officer Chad Melloh arrived
a few minutes after Cook. Gupta was still in the same intoxi-
cated state and swaying unsteadily on his feet when Melloh
arrived. When Cook left the vestibule to speak with the hotel
clerk, he asked Melloh to supervise Gupta. Melloh later testi-
fied that he repeatedly asked Gupta to come outside but
Gupta refused and did not move.
   At this point, the facts as recited by each party begin to
diverge. According to his brief, Melloh walked over to Gupta
and placed his right hand on Gupta’s left arm and then started
to walk toward the front door urging Gupta to come along.
Under Melloh’s account, Gupta stiffened his body and jerked
back away from the officer at which point Melloh concluded
that Gupta was resisting arrest and decided to give him a
more forceful tug to get him out the door. 1 Gupta, on the other
hand, denies that he resisted arrest and asserts that despite his
lack of resistance, and the fact that the video does not show
him stiffening or jerking his body, Officer Melloh forcefully
and unnecessarily jerked Gupta forward.
    All parties agree in large part upon what happened next.
As Officer Melloh forcefully pulled on Gupta’s arm (the
amount of that force is contested), Gupta hurtled forward
and, without the use of his handcuffed arms to break his fall,
hit the floor face-down. Quickly thereafter Officer Melloh


    1 Melloh’s version of events changes slightly from the probable cause
affidavit to his affidavit and deposition submitted to the district court. We
briefly detail each iteration of the facts below.
4                                                     No. 19-2723

picked up Gupta by the back of the arms and dragged Gupta
out to the sidewalk and pulled him up into a seated position
on the sidewalk. Melloh asserts that he evaluated Gupta’s
condition before moving him. Gupta argues that the move oc-
curred immediately, without time for assessment. Photo-
graphs taken afterward show blood on the vestibule floor and
blood in Gupta’s nose and mouth. Gupta sustained a fracture
of the C5 vertebra in his neck. He sued Officer Melloh and the
City of Indianapolis claiming that Melloh used excessive force
in effectuating his arrest.
                                  II.
A. The substantive claim of excessive force
    The Fourth Amendment prohibits the use of excessive
force to seize a person in order to make an arrest. Graham v.
Connor, 490 U.S. 386, 394–95 (1989). “An officer’s use of force
is unreasonable if, judging from the totality of the circum-
stances at the time of the arrest, the officer uses greater force
than was reasonably necessary to effectuate the arrest.” Phil-
lips v. Cmty. Ins. Corp., 678 F.3d 513, 519 (7th Cir. 2012). A court
must evaluate whether the officer’s actions were objectively
reasonable in light of the facts and circumstances confronting
that officer. Graham, 490 U.S. at 396 (1989). “The test of reason-
ableness under the Fourth Amendment is not capable of pre-
cise definition or mechanical application.” Id. “[I]ts proper ap-
plication requires careful attention to the facts and circum-
stances of each particular case, including the severity of the
crime at issue, whether the suspect poses an immediate threat
to the safety of the officers or others, and whether he is ac-
tively resisting arrest or attempting to evade arrest by flight.”
Id. And because of this fact-intensive nature of the inquiry, we
have noted that “since the Graham reasonableness inquiry
No. 19-2723                                                      5

nearly always requires a jury to sift through disputed factual
contentions, and to draw inferences therefrom, we have held
on many occasions that summary judgment or judgment as a
matter of law in excessive force cases should be granted spar-
ingly.” Abdullahi v. City of Madison, 423 F.3d 763, 773 (7th Cir.
2005) (internal quotations and citations omitted). In other
words, we cannot determine whether Officer Melloh used
greater force than was reasonably necessary during an arrest
until a fact finder resolves how much force he used and what
level of force he needed to use to effectuate the arrest.
    This critical inquiry, therefore, requires a resolution of pre-
cisely those facts about which the parties disagree. Melloh as-
serts that Gupta resisted arrest. Gupta says he did not. Where
the material facts specifically averred by one party contradict
the facts averred by a party moving for summary judgment,
the motion must be denied. Lujan v. Nat'l Wildlife Fed'n, 497
U.S. 871, 888 (1990). A court’s job on summary judgment is
not to resolve swearing contests or decide which party’s facts
are more likely true. Payne v. Pauley, 337 F.3d 767, 770 (7th Cir.
2003). These credibility disputes are for fact finders to resolve.
Alexander v. Casino Queen, Inc., 739 F.3d 972, 982 (7th Cir.
2014).
    We have seen before the siren song that tempts courts into
making factual determinations at the summary judgment
phase. See, e.g., Stewart v. Wexford Health Sources, Inc., 14 F.4th
757, 760 (7th Cir. 2021) (“[N]o matter how tempting it might
be on summary judgment to be distracted by the sparkle of
seemingly compelling facts, our assigned task is to take the
facts in the light most favorable to the non-moving party.”);
Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014) (“We must
therefore construe the record in the light most favorable to the
6                                                    No. 19-2723

nonmovant and avoid the temptation to decide which party’s
version of the facts is more likely true.”); Kodish v. Oakbrook
Terrace Fire Prot. Dist., 604 F.3d 490, 507 (7th Cir. 2010) (“The
temptation is often difficult to resist in cases where the facts
and inferences appear to lead more strongly to one conclusion
than another.”); Payne, 337 F.3d at 771 (“[W]e have warned
before of falling for the trap of weighing conflicting evidence
during a summary judgment proceeding.”). But despite our
innate draw to truth-seeking, we must resist the allure of fact
finding and focus on our one and only task: “to decide, based
on the evidence of record, whether there is any material dis-
pute of fact that requires a trial.” Payne, 337 F.3d at 770 (quot-
ing Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 920 (7th Cir.
1994)). On summary judgment we must take the facts in the
light most favorable to the non-moving party and grant sum-
mary judgment only if “the pleadings, depositions, answers
to interrogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue as to any
material fact and that the moving party is entitled to a judg-
ment as a matter of law.” Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 247 (1986); Fed. R. Civ. P. 56(a).
    In reference to the critical disputed moment, in his brief
Officer Melloh asserts that “[t]he undisputed designated evi-
dence shows that Gupta resisted Officer Melloh’s commands
after he was taken into police custody.” Melloh Brief at 28.
Officer Melloh also argues that “[s]ince Gupta has no memory
of what occurred, he relies solely on speculation and conjec-
ture to refute Officer Melloh’s testimony.” Melloh Brief at 36.
Therefore, Melloh asserts that without any evidence from
Gupta himself, the only facts that this court can use to form
its conclusions must come from the affidavit and the deposi-
tion testimony of Melloh which are that Gupta “tensed his
No. 19-2723                                                                 7

muscles” and “jerked back” when Melloh tried to escort him
from the vestibule. Melloh Brief at 35–36. Based on these facts,
he concludes, we must affirm Melloh’s version of events and
grant summary judgment for him. This is simply false. Taking
the facts in the light most favorable to the non-moving party
does not mean that the facts must come only from the non-
moving party. Sometimes the facts taken in the light most fa-
vorable to the non-moving party come from the party moving
for summary judgment or from other sources. Although it is
certainly true that a court need not give credence to facts
based on speculation or conjecture (see Eaton v. J. H. Findorff &
Son, Inc., 1 F.4th 508, 513 (7th Cir. 2021)), in this case, the facts
in the light most favorable to Gupta do not come from his con-
jecture, but rather come from three sources: first, the video ev-
idence; second, Melloh’s affidavit, and third, Melloh’s depo-
sition testimony. Gupta has satisfied the requirement that he
identify specific, admissible evidence showing that there is a
genuine dispute of material fact for trial. See Grant v. Trustees
of Indiana Univ., 870 F.3d 562, 568 (7th Cir. 2017). 2

    2 Melloh’s brief also claims that Gupta failed to cite to any surveillance
video depicting the alleged events, and thus the only designated evidence
that establishes what transpired off camera are the deposition testimony
and affidavits from Officer Melloh and the hotel clerk, Jan Eweda. See
Melloh Brief at 22. But Gupta did indeed cite to the surveillance video—
by our count, more than forty times, and extensively and specifically cites
to these particular events on the surveillance video at page 9 of his brief.
See Gupta Brief at 5–16. Although it would have been helpful had he re-
peated the specific page number references in his argument section (as
opposed to simply in the fact section), his failure to do so does not mean
that the surveillance video evidence is not part of the record evidence that
Gupta has presented in his brief.
   In addition, Melloh’s various claims that Gupta has waived other ar-
guments are based on an overly technical application of waiver. “Waiver
8                                                             No. 19-2723

    The critical moment on which we must focus lasts only
seconds—when Officer Melloh placed his hands on Gupta’s
arm and pulled him forward. Depending on which version of
the story one credits, that pull was either an appropriate and
reasonable use of force to subdue an actively resisting suspect
or was an unreasonable and excessive use of force against a
passive, compliant, intoxicated suspect whom the police
made vulnerable to injury by handcuffing his hands behind
his back.
    Most of the incident was recorded by an audio-less video
recorder in the hotel vestibule. See R. 49-18, 49-19. It is true
that the video evidence does not hand a slam dunk to either
party; the video camera is positioned such that only the top of
Gupta’s head is visible for a good portion of the video, includ-
ing the critical moment when Gupta allegedly resisted arrest
and when Melloh allegedly used excessive force. Neverthe-
less, a viewer can see the general movement of the bodies and
the immediate aftermath of that movement. A reasonable ju-
ror could determine any number of things from that video,
including that Gupta did not resist arrest, did not stiffen and
jerk backwards, and that Officer Melloh deliberately knocked
Gupta to the ground and jumped on top of him. A reasonable
jury could also conclude both that Officer Melloh could see
visible signs that Gupta was unsteady on his feet, and had
other clues that Gupta was impaired. Furthermore, a juror
might also conclude that the events occurring on the video
did not match Officer Melloh’s testimony in his deposition


is not meant as an overly technical appellate hurdle, and the nuances of a
litigant’s arguments may differ from their stance in the district court with-
out resulting in waiver.” Sidney Hillman Health Ctr. of Rochester v. Abbott
Lab'ys, Inc., 782 F.3d 922, 927 (7th Cir. 2015) (internal quotation omitted).
No. 19-2723                                                            9

and affidavit about what happened, or the probable cause af-
fidavit drafted shortly after the event.3 In short, the video is
far from conclusive and reasonable jurors could certainly dis-
agree about what it reveals about the events of the night.
    In his brief, Officer Melloh states, “It defies reason to con-
tend that the video depicts Officer Melloh ‘forcibly pulling
him forward,’ when the video only depicts the tops of their
heads.” Melloh Brief at 21. Yet at oral argument, Melloh’s law-
yer conceded, “I believe that the video does conclusively
demonstrate that Officer Melloh forcibly grabbed Mr. Gupta
after Mr. Gupta failed to comply with Officer Melloh’s com-
mands to exit the lobby. I don’t think there is any dispute
about that.” Oral argument at 14:00–14:25. And, in fact, based
on Officer Melloh’s affidavit and testimony, his counsel’s con-
clusion must be correct. For example, in Melloh’s affidavit he
describes this critical moment as follows:
        I calmly walked back over to Gupta and placed
        my right hand on Gupta’s arm. I then started to
        walk towards the direction of the front door and
        said “Come on” [a] couple of times. Gupta stiff-
        ened his body and jerked back away from me.
        At that point, Gupta was actively resisting my
        commands to leave, so I decided to give him [a]
        more forceful tug to get him moving towards
        the door.


    3 Although the vestibule video lacks audio, a guest of the hotel rec-
orded a cell phone video recording that includes audio, but lacks any
views of Gupta himself. Put together, the audio-less videotape from the
vestibule and the visually-lacking audio from the cell phone recording
give a fuller account of the situation than either alone. See R. 49–20.
10                                                   No. 19-2723

R. 49-1 at 2.
   In describing this same critical moment in his deposition,
he says, “I casually just walked over, and that’s when I put
my hand on his arm to try to, you know, nudge him to come
with me.” R. 49-8 at 13. He then describes using his right hand
on Gupta’s left bicep with
       just a firm hold, but not squeezing real hard and
       just trying to get him to come with me. I’m
       nudging him, I’m leaning forward and using
       my arm to nudge him forward to come with me.
       I’m trying to make a step. … And he tenses his
       muscles, you know, flinches, tenses his muscles
       and doesn’t move. I do another lean, another
       nudge. “Come on, let’s go,” and that’s when he
       jerks—he jerks back; still being tense, but he
       jerks in the opposite direction. …And I mean
       then I realized he was going to be an active re-
       sister. He’s actively resisting. So then I just gave
       him another tug, a stronger tug to come with
       me, a more, you know, “Now we’re leaving.” …
       This was more forceful, yes, a lot more forceful.
R. 49-8 at 14-15.
    In the video-recorded demonstration that Melloh per-
formed at his deposition, he describes putting his hand on
Gupta’s bicep and saying “come on let’s go” two times while
he gently nudges his arm forward. Deposition Video Demon-
stration at 0:48-0:57; R. 48-21. Melloh describes Gupta jerking
backward three times, once more powerfully. Id. at 1:11–1:27.
These renditions differ slightly from the probable cause affi-
davit which states, “Officer Melloh advised that Gupta pull
No. 19-2723                                                  11

[sic] away from Officer Melloh and he then pulled on Gupta
to keep control of him and he then pulled away a second time.
… Gupta fell face first on the ground and Officer Melloh was
not able to get a firm footing to hold Melloh up.” R. 59-4 at 1.
In short, the video evidence, which Gupta asserts supports his
factual assertions about excessive force, conflicts with
Melloh’s testimony in a number of ways.
    The determination of excessive force may also turn on
other material disputes in the case. For example, the parties
appear to disagree about Officer Melloh’s knowledge of the
extent of Gupta’s impairment. Because an analysis of exces-
sive force depends on the unique circumstances that a police
officer encounters at the time of the arrest, a court might con-
sider whether the officer engaged in action that “would not
ordinarily harm an arrestee, [but would] nevertheless cause
pain or injury to the particular individual being placed under
arrest,” for example, one who is inebriated and unsteady on
his feet. Stainback v. Dixon, 569 F.3d 767, 772 (7th Cir. 2009).
This inquiry therefore depends on resolving the fact dispute
about what Officer Melloh understood about Gupta’s level of
impairment due to his intoxication.
    Melloh’s position appears to be that only Officer Cook and
not Officer Melloh could have understood the extent of
Gupta’s intoxication and impairment. Melloh Brief at 20–21.
Gupta, however, notes that the surveillance video demon-
strates that he was swaying and almost fell when Melloh was
standing just in front of Gupta. Gupta Brief at 7 (citing Sur-
veillance Video 2 at 00:36:45-00:38-44; R. 49-18), and that both
officers testified that they knew Gupta was intoxicated and
that they could not understand what he was saying at times.
Gupta also points to Melloh’s deposition testimony in which
12                                                         No. 19-2723

he admitted that based on his own observations, he con-
cluded that Gupta was intoxicated, explaining that “[a]s soon
as I walked in, I definitely smelled the strong odor of an alco-
holic beverage, and just his mannerisms and his anger and his
outbursts made me believe he was intoxicated on alcohol.”
R. 49-8 at 11–12.
    Thus, to recap, when we take the undisputed facts in the
light most favorable to Gupta we have the following scenario:
Gupta was highly intoxicated, struggling to keep his balance,
handcuffed with his hands behind his back, and standing
amidst a floor full of glossy brochures and an overturned bro-
chure rack when Officer Melloh grabbed his arm with one
hand and forcibly tugged him forward causing him to fall and
fracture his neck. Here we have essential material facts in dis-
pute: Gupta asserts that he was not resisting arrest and that
the extent of his impairment was obvious. Melloh alleges that
Gupta was resisting arrest and that he had no reason to know
how unsteady he was, and thus the level of force he used to
move him was reasonable in light of the circumstances.
    The district court thus erred when it concluded that Gupta
was non-compliant and that Melloh’s force was “minimal.”
R. 86, Order at 6, 8. These were contested factual determina-
tions. We can conclude, therefore, that summary judgment is
inappropriate in this case where there are disputes of material
fact about the level of force used and the amount of force nec-
essary that are essential to the question of the reasonable use
of force. 4


     4 The parties also dispute whether the training Melloh received on
how to treat intoxicated, back-handcuffed suspects is relevant to the dis-
trict court’s determination of the substantive claim of excessive force or
No. 19-2723                                                        13

B. Qualified Immunity
    For this same reason, it is impossible to conclude on sum-
mary judgment whether Melloh was entitled to qualified im-
munity. The doctrine of qualified immunity protects govern-
ment officials from liability for civil damages in situations in
which their conduct does not violate a clearly established stat-
utory or constitutional right. Pearson v. Callahan, 555 U.S. 223,
231 (2009). Qualified immunity under § 1983 extends to police
officers unless (1) they violated a federal statutory or consti-
tutional right, and (2) the unlawfulness of their conduct was
“clearly established at the time.” Reichle v. Howards, 566 U.S.
658, 664 (2012). We need not consider the prongs in order.
Pearson, 555 U.S. at 236. “’Clearly established’ means that, at
the time of the officer’s conduct, the law was ‘sufficiently
clear’ that every ‘reasonable official would understand that
what he is doing’ is unlawful.” D.C. v. Wesby, 138 S. Ct. 577,
589 (2018) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)).
In order to be “clearly established, there need not be a case
directly on point but existing precedent must make the ques-
tion beyond debate.” Rivas-Villegas v. Cortesluna, No. 20-1539,
2021 WL 4822662, at *2 (U.S. Oct. 18, 2021). “This inquiry
‘must be undertaken in light of the specific context of the case,
not as a broad general proposition.’” Id. (quoting Brosseau v.
Haugen, 543 U.S. 194, 198 (2004) (per curiam)). In other words,
in the Fourth Amendment context, an officer will have to de-
termine “how the relevant legal doctrine, here excessive force,
will apply to the factual situation the officer confronts.” Kisela
v. Hughes, 138 S. Ct. 1148, 1152 (2018) (finding that it was far
from obvious that shooting an erratic woman swinging a

the determination of qualified immunity. We find it unnecessary to re-
solve that question.
14                                                  No. 19-2723

large kitchen knife near others would violate the Fourth
Amendment).
    As the Supreme Court noted, its Fourth Amendment juris-
prudence recognizes that some amount of physical coercion
might be necessary in order to effectuate an arrest, but that
“its proper application requires careful attention to the facts
and circumstances of each particular case, including the se-
verity of the crime at issue, whether the suspect poses an im-
mediate threat to the safety of the officers or others, and
whether he is actively resisting arrest or attempting to evade
arrest by flight.” Graham, 490 U.S. at 396–97. “The calculus of
reasonableness must embody allowance for the fact that po-
lice officers are often forced to make split-second judg-
ments—in circumstances that are tense, uncertain, and rap-
idly evolving—about the amount of force that is necessary in
a particular situation.” Kisela, 138 S. Ct. at 1152 (quoting Gra-
ham, 490 U.S. at 396–97). “[I]n an obvious case, these stand-
ards can ‘clearly establish’ the answer, even without a body
of relevant case law.” Brosseau, 543 U.S. at 199. But ordinarily,
as we noted, the result “depends very much on the facts of
each case.” Id. at 201.
    In this case, the crime was not at all severe; it involved
public drunkenness. Gupta was loud and obnoxious, and per-
haps had caused some mess and disorder in the lobby, but he
had quickly and readily succumbed to handcuffing. Gupta
did not pose a threat to the officers or others—he was hand-
cuffed with his hands behind his back and there was no one
in the immediate vicinity. There was no immediate need to
move him, and no split-second judgment was required. The
circumstances were not tense, uncertain, or rapidly evolving.
It was almost one o’clock in the morning when the events
No. 19-2723                                                   15

occurred, and although a pizza delivery team arrived to de-
liver pizza, the entrance to the hotel was otherwise empty. Of-
ficer Cook had just stepped inside to talk with the front desk
clerk and would have been available within minutes to help
escort Gupta. No crowd had gathered; Gupta was not threat-
ening violence; there were no environmental factors making
it important to vacate quickly. And, most critically, according
to Gupta, he was not evading arrest.
    The evaluation of qualified immunity therefore requires
the same assessment of the material fact at issue in this case
on the substantive claim of excessive force. It “requires careful
attention to the facts and circumstances” of the situation in
which Officer Melloh found himself, including, the severity
of the crime and how much of a risk Gupta posed to himself,
the officer, and others, and most importantly for our pur-
poses, it includes an assessment of whether Gupta was ac-
tively resisting arrest. Graham, 490 U.S.at 396. Our case law
has long put police officers on notice that they “do not have
the right to shove, push, or otherwise assault innocent citizens
without any provocation whatsoever,” Clash v. Beatty, 77 F.3d
1045, 1048 (7th Cir. 1996), and that significant force is unrea-
sonable after a suspect is subdued or has stopped resisting or
evading arrest or is, at most, passively resisting arrest. Miller
v. Gonzalez, 761 F.3d 822, 829 (7th Cir. 2014). But in this case,
we have no concessions about the facts of provocation or re-
sistance that would allow us to determine reasonableness as
a matter of law.
C. Allegations of a falsified affidavit
  The district court also granted summary judgment to
Melloh on Gupta’s claim that Melloh violated his Fourth
Amendment rights by falsifying allegations in the probable
16                                                    No. 19-2723

cause affidavit. The district court called this a claim for “un-
reasonable prosecution.” Melloh refers to it as a “malicious
prosecution” claim. We have noted that after the Supreme
Court case in Manuel, “’Fourth Amendment malicious prose-
cution’ is the wrong characterization. There is only a Fourth
Amendment claim—the absence of probable cause that
would justify the detention.” Manuel v. City of Joliet, Illinois,
903 F.3d 667, 670 (7th Cir. 2018) (citing Manuel v. City of Joliet,
Illinois, 137 S. Ct. 911, 917–20 (2017)).
    The briefing and discussions of this claim are a bit mud-
dled, perhaps because the law on malicious prosecution was
evolving in the Supreme Court and in this court just as this
case was progressing. See id. Nevertheless, we can boil our
conclusions down to a few simple observations. First, the Su-
preme Court decision in Manuel, makes clear that a plaintiff
can bring a Fourth Amendment claim for unlawful detention
either before or after the start of the legal proceedings. Ma-
nuel, 137 S. Ct. at 918–19. Second, falsifying the factual basis
for a judicial probable-cause determination violates the
Fourth Amendment. Lewis v. City of Chicago, 914 F.3d 472, 477
(7th Cir. 2019) (citing Franks v. Delaware, 438 U.S. 154 (1978)).
   It should be clear by this point that however this claim is
framed, it also cannot be decided on summary judgment. We
cannot determine whether Melloh violated Gupta’s Fourth
Amendment rights unless we know whether he falsified the
evidence needed for the probable cause determination, and
that, in turn, depends on resolution of a contested factual dis-
pute—whether or not Gupta resisted arrest. As we have con-
cluded, that is a material disputed fact to be resolved at trial.
No. 19-2723                                                    17

D. State law battery claim
    Our conclusions thus far should make our last determina-
tion equally obvious. Indiana’s excessive force standard eﬀec-
tively parallels the federal Fourth Amendment. See O'Bannon
v. City of Anderson, 733 N.E.2d 1, 3 (Ind. Ct. App. 2000); Walsh
v. City of Michigan City, No. 3:19-CV-419 DRL-MGG, 2021 WL
1854378, at *4 (N.D. Ind. May 10, 2021); Bowden v. Town of
Speedway, Ind., 539 F. Supp. 2d 1092, 1110 (S.D. Ind. 2008); Fid-
ler v. City of Indianapolis, 428 F. Supp. 2d 857, 866 (S.D. Ind.
2006). The Indiana Supreme Court has held that because the
Indiana Code limits police oﬃcers to using only the force that
is reasonable to eﬀectuate an arrest, an oﬃcer’s use of exces-
sive or unreasonable force is not shielded from liability or
subject to immunity under the Indiana Tort Claims Act. Wil-
son v. Isaacs, 929 N.E.2d 200, 203 (Ind. 2010). The state law bat-
tery claim rises or falls on the resolution of the same disputed
material facts as the federal claim. For this reason, we
REVERSE and REMAND for further proceedings before the
district court.